Wood, J. The following affidavit was made before a justice of the peace, towit: “I, B. E. Greer, do solemnly swear that on the 7th day of January, 1918, at the county aforesaid, one M. L. Dudney feloniously and wilfully committed the offense of transporting whiskey in the State of Arkansas, and pray a warrant for the arrest of the said M. L. Dudney. ’ ’ A warrant of arrest was issued which, omitting formal parts, is as follows: “It appearing that M. L. Dudney has committed the offense of transporting whiskey into the State of Arkansas, in the county of Columbia, you are, therefore, commanded forthwith to arrest him and bring him to me to be dealt with accordingly.” The appellant was arrested under the above warrant and carried before the justice and entered a plea of guilty. On the 10th of January, 1918, judgment was entered against the appellant in the sum of $100. Appellant attempted to appeal from this judgment to the circuit court, and in that court he demurred to the affidavit, which demurrer was overruled. The cause was sent to the jury upon appellant’s plea of not guilty. The jury returned a verdict finding the defendant guilty, assessing his punishment at a fine of $100. Appellant moved for a new trial, which was overruled, and also moved to arrest the judgment, which motion was overruled. Judgment was entered against the appellant assessing his fine at $100, from which is this appeal. In Stokes v. State, 122 Ark. 56, we held: “Where a defendant pleaded guilty to the charge in an information filed in a justice court, lie can not appeal to the circuit court, and, in the latter court, change his plea to that of not guilty, and seek a jury trial there.” That case rules this. In Fletcher v. State, 12 Ark. 169, on an indictment which failed to charge a public offense, the defendant entered a plea of guilty in the trial court and afterward brought error to this court. It was contended by the Attorney General in that case that the defendants below by their plea of guilty waived all objections to the indictment, and we held otherwise, saying: “The defendants here but confess themselves guilty in manner and form as charged against them in the indictment, and, if no offense against the law is charged, they have not confessed themselves guilty of any. ’ ’ But, in the instant case it was charged in the affidavit before the justice that the appellant “feloniously and wilfully committed the offense of transporting whiskey into the State of Arkansas.” The warrant recited ‘£ that M. L. Dudney has committed the offense of transporting whiskey into the State of Arkansas, in the county of Columbia.” This court has held that a defective statement in a warrant of arrest of the crime for which a defendant is prosecuted before a justice of the peace, does not affect the subsequent proceeding. It has already performed its office in bringing the accused before the justice for trial. Watson v. State, 29 Ark. 299; Kinkead v. State, 45 Ark. 536; Cox v. Jonesboro, 112 Ark. 96. The warrant need only describe in general terms the offense charged, and is sufficient if it brings the accused before the justice of the peace. Lismore v. State, 94 Ark. 207, 210; Tucker v. State, 86 Ark. 436. The warrant was sufficient to bring the appellant before the justice for trial for violating the law prohibiting the transporting of liquor into this State for another. He must have known, when he entered his plea of guilty, that the warrant was sufficient to put him upon trial for that offense, and, under the doctrine of Stokes v. State, supra, his appeal should have been dismissed. The judgment is, therefore, reversed and the cause '' is remanded with directions to the circuit court to dismiss appellant’s appeal to that court.